﻿On behalf of the Malawi delegation, I am pleased to congratulate Ambassador Shihabi of Saudi Arabia and the other members of the bureau on their election. We wish them success in guiding the deliberations of this forty-sixth session of the General Assembly. My delegation likewise congratulates Mr. Guido de Marco on having presided over the deliberations of the forty-fifth session so well.
Like others before us, we welcome the Democratic People's Republic of Korea and the Republic of Korea, the Federated States of Micronesia, the Republic of the Marshall Islands and the Republics of Estonia, Latvia and Lithuania as new Members of the Organisation. Their admission serves to reaffirm continuing international faith in the United Nations as the primary agency for the promotion and strengthening of worldwide cooperation and understanding. We are confident that the new Members will contribute to enabling the United Nations to fulfil its cherished purposes.
We note with particular interest that the admission of the Democratic People's Republic of Korea and the Republic of Korea has finally come about as a result of mutual agreement between the two on the issues. We are encouraged by this because we in Malawi have always maintained that no unilateral or externally imposed solution to conflicts or differences between any peoples can be permanent or universally acceptable. We hope, therefore, that their admission to membership in the United Nations will give encouragement to the two Koreas in their continuing search for solutions to the remaining issues dividing their peninsula.
We have noted with satisfaction that, notwithstanding the frightening jolt sustained from the Persian Gulf crisis and its aftermath, the trend towards greater international understanding and cooperation, especially in the political sphere, has continued during the past 12 months. As a result, the prospects for international peace and security, at least in the long term, would also appear to have improved.
In this context we welcome the signing in July of the strategic arms reduction Treaty {START) between the United States of America and the Union of Soviet Socialist Republics. We also welcome the decision by the People's
Republic of China to accede to the Treaty on the Non-Proliferation of Nuclear Weapons.
The past 12 months have witnessed greater efforts in the search for solutions to regional conflicts. More of these have now been resolved. We congratulate all those who contributed to this welcome development, and we wish success for those continuing initiatives aimed at finding solutions to conflicts still outstanding. In this connection, Malawi looks forward to a successful outcome to the referendum to be carried out soon on the future of Western Sahara.
Meanwhile, we have warmly welcomed the ending at long last of the long, destructive fratricidal war in Angola. It is our sincere hope that the Angolan people will at last find the peace for which they have longed all these years. At the same time, we hope that the international community will give Angola all possible assistance in the enormous task of national reconstruction and development that now lies ahead.
Malawi considers it a matter for deep regret that progress in the peace process in Mozambique has not been as rapid as indications had led us to hope 12 months ago. However, we note with some encouragement that the Government of Mozambique and the Mozambique National Resistance are determined to pursue their negotiations towards the conclusion of a mutually acceptable settlement. We continue to hope for a successful conclusion to those negotiations, and Malawi is always willing to make its modest, contribution towards that end.
As regards South Africa, we have followed very closely the developments there. Thus, we have welcomed the repeal in the middle of this year f the apartheid laws. We have also welcomed other measures taken by the authorities there in what would appear to be an earnest attempt to move more definitively towards the establishment of a just and equitable social, economic and political order.
Malawi sees those developments as marking a major turning-point in the political evolution of South Africa. However, we do not lose sight of the fact that the real objective has not yet been achieved and, indeed, much more still remains to be done before this is so.
A critical and delicate stage has now been reached in South Africa. We hope, therefore, that as all parties move to respond to the urgency of action now so clearly required, caution will be exercised to avoid any precipitate actions and decisions that are likely to hinder the realization of long-term national interests. We wish for collective leadership, pragmatism, patience and foresight as they prepare to face the most challenging phase in the process of political transformation upon which their country has now embarked.
The situation in the Middle East continues to be a source of great concern. However, we have followed with much encouragement some of the developments which have taken place in the region during the past few months.
We are pleased that the civil war that ravaged Lebanon is now over. We note that while peace remains tenuous there are strong signs of growing confidence about the future. We therefore join the people of Lebanon in looking forward to the return of permanent peace and security to that country and we also share their hope to gain full control over their own destiny, free from external threats or interference. Consequently, we welcomed the decision by the Government of Syria to withdraw its forces from Lebanon. We take this opportunity to echo the appeal for the withdrawal of all foreign elements, and for full respect for the sovereignty and territorial integrity of Lebanon.
With regard to the Arab-Israeli conflict we note that recent initiatives aimed at arranging a regional peace conference have given rise to fresh hope for the resolution of the issues that have divided the Middle East for over four decades.
As a firm believer in the philosophy of contact and dialogue as the best approach to resolving inter-State conflicts or differences, Malawi has always supported the idea of holding a conference on the Middle East. We therefore support and welcome the current initiatives, and we are pleased to note that for the first time all parties concerned have declared their acceptance of such a conference. In our view, for the proposed conference on the Middle East to be meaningful, the following elements, which we consider essential, should be looked into thoroughly: first, all interested parties, especially those directly affected by the issues involved, should be properly represented; secondly, all representatives should be able to participate fully in the work of the conference; and, thirdly, the conference should address all the issues central to the Arab-Israeli conflict, taking account of all aspects of international law relevant to those issues.
We believe that only when all parties concerned are themselves able to make known their views on all the relevant issues directly can the conference arrive at an agreement to which all would truly and freely feel bound. Only such an agreement can be lasting and effective. It would be our hope, therefore, that as those concerned proceed with arranging for the regional peace conference on the Middle East, they will give due regard to these considerations.
The Malawi delegation regrets that the hopeful situation in the political sphere has not been matched by a similar trend in the economic field. The chasm between the developed countries of the North and the developing countries of the South has grown wider.
Parallel to the widening gap between the North and the South has been the ever-increasing inadequacy of financial resource flow. The servicing of debts presents yet another problem in the efforts to mobilize resources to support economic development. Indeed, the situation in a number of countries is so desperate that their viability has become questionable.
We have noted the various new initiatives which have emerged during the past year to redress the problems of the developing countries, especially the least developed countries. Unfortunately, many of these, like several previous ones, have tended to be largely palliative in nature and selective in application. Moreover, the non-economic conditionalities built into some of the initiatives have made them appear as no more than an attempt by the economically strong to control and manipulate the weaker economies.
In this connection, we should like to state that, notwithstanding the good intentions of our partners in development, that is, bilateral donors and the multilateral financial institutions, the tying of assistance to non-economic conditionalities does not yield the best results in terms of economic growth and development. In this regard, our experience in Malawi has been that where conditionalities are economic the economy responds positively; where they have been non-economic or unfeasible, the results have been adverse for the economy and the people of Malawi.
Thus, the Malawi delegation, while appreciating the good intentions of our partners in development, would like to use this forum to appeal to them not to disregard our contents on and objections to some of the conditions they may attach to their assistance.
The developing countries of the South desire to be self-reliant and not perpetually dependent on goodwill and charity from the North. In an increasingly interdependent world, they want to be able to contribute, as equal partners with the North, to global economic development.
In order to make such an economic order a reality, the South needs urgent and adequate assistance in building up sustainable economies. Currently, this would require the North to make further concessions on the debt burden facing the developing countries and give increased financial assistance, including the transfer of appropriate technology to the South. While these measures would stimulate industrial growth, support diversification and improve product quality, there is also an urgent need for an equitable international trading system in which commodities from the South will be assured of better access to the markets of the North and in which the South will be assured of a stable and profitable pricing system.
The International Development Strategy for the Fourth United Nations Development Decade, adopted by this Assembly at its last session, provides a framework for such a system. The Declaration adopted by the Assembly at its eighteenth special session established the blueprint for a practical partnership between the North and the South, which could make this new order a reality.
In this context, therefore, we feel that the failure of the Uruguay Round to conclude its work - which was due to the reluctance of certain interests pertaining to the North to accept compromises on a number of key issues, all of which are of vital interest to the South - does not augur well for the realization of the goals of the latest international Development Strategy. Similarly disconcerting was the failure of the Assembly at its forty-fifth session to adopt the draft resolution on United Nations operational activities for development or the draft code of conduct for transnational corporations. These developments have given rise to doubts about the viability of partnership in development and have tended to confirm the suspicions aroused by the lack of success in the implementation of the United Nations Plan of Action for African Economic Recovery and Development 1986-1990. The Assembly will be considering later the report on its final review and appraisal.
My delegation notes with satisfaction the timely initiative of the United Nations on a matter which has in the past two years become another source of concern to the developing countries. I refer, of course, to the threat of marginalization of the developing countries as the aid-donor community has suddenly become enamoured of the countries of Central and Eastern Europe.
In this connection, we welcome the convening in July of this year in Geneva of the high-level meeting of the Economic and Social Council to consider this situation in the context of the impact of the recent evolution of East-West relations on the growth of the world economy, in particular on the economic growth and development of the developing countries, as well as on international economic cooperation.
The Malawi delegation fully supports the declaration of the Algiers Colloquium of May 1991, presented to the meeting in Geneva, and also the statement made at the same meeting by the Chairman of the Group of 77.
My delegation has taken careful note of the assurances given by the developed countries that economic assistance to the developing countries will in no way diminish as a result of assistance given to the newly democratic and market-economy States of Central and Eastern Europe.
It is our hope, therefore, that this session will give serious consideration to all these matters with a view to proposing ways in which genuine international economic cooperation can be made a reality. This is very important for international political stability and security because, as the Chairman of the Group of 77 stated at the high-level meeting in July "Without a fair and balanced global economic order ... the world will witness chaos and civil strife bred by poverty and political cynicism." Malawi has followed with interest the preparatory work for the United Nations Conference on Environment and Development and looks forward to the "Earth Summit" to be held in Brazil in June of next year. Since this may be the only occasion for the General Assembly to review the preparatory work before the Conference convenes, we hope that the Assembly will use this opportunity to emphasize the need to ensure that the Conference will achieve lasting, practical results.
Before concluding, I wish, on behalf of the Malawi Government, to express appreciation for the assistance that Malawi continues to receive from the United Nations and its agencies. This contributes greatly to our social and economic development efforts.
On this occasion was especially want to express our sincere gratitude to the United Nations, to bilateral donors and other international agencies, for their timely and generous contributions which greatly facilitated the provision of emergency relief to the victims of the severe floods that affected several parts of our country early this year. Over 500 people perished in these floods while tens of thousands lost their homes and property, including their crops from this year's planting. The Government and people of Malawi are most grateful.
Finally, we understand that Mr. Javier Peres de Cuellar may shortly be stepping down as Secretary-General. On behalf of the Government and people of Malawi, we applaud his successful stewardship of our Organization. No doubt history will better record his own personal contribution to the promotion of international peace and security during the past 10 years. We congratulate him on a job well done and wish him well in all his future endeavours.
